USCA4 Appeal: 21-4090      Doc: 30         Filed: 04/18/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4090


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GEORGE MALCOLM HARGROVE,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cr-00114-RJC-DSC-1)


        Submitted: April 14, 2022                                         Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Chiege Ojugo Kalu Okwara, Charlotte, North Carolina, for Appellant.
        William T. Stetzer, Acting United States Attorney, Anthony J. Enright, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4090      Doc: 30         Filed: 04/18/2022      Pg: 2 of 3




        PER CURIAM:

               George Malcolm Hargrove pled guilty to distribution of child pornography, in

        violation of 18 U.S.C. § 2252A(a)(2)(B), receiving child pornography, in violation of 18

        U.S.C. § 2252A(a)(2)(B), and possession of child pornography, in violation of 18 U.S.C.

        § 2252A(a)(5)(B). The district court imposed a sentence of 210 months’ imprisonment on

        each count, to be served concurrently. On appeal, Hargrove argues that his sentence is

        procedurally unreasonable because the district court erred in applying a five-level

        enhancement under U.S. Sentencing Guidelines Manual § 2G2.2(b)(3)(B) (2018), and in

        failing to comply with Fed. R. Crim. P. 32 at sentencing. * We affirm.

               “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

        abuse-of-discretion standard.” United States v. Nance, 957 F.3d 204, 212 (4th Cir.), cert.

        denied, 141 S. Ct. 687 (2020). In evaluating procedural reasonableness, we must determine

        “whether the district court committed any procedural error, such as improperly calculating

        the [Sentencing] Guidelines range, failing to consider the § 3553(a) factors, or failing to

        adequately explain the chosen sentence.” Id. (citing Gall v. United States, 552 U.S. 38, 51

        (2007)).

               Hargrove argues that the district court erred in applying a five-level enhancement

        for distributing child pornography in exchange for valuable consideration, but not for


               *
                 Although Hargrove summarily asserts on appeal that his sentence is also
        substantively unreasonable, he fails to develop that argument. Therefore, he has waived
        review of that claim. See Hensley v. Price, 876 F.3d 573, 580 n.5 (4th Cir. 2017) (“[A]
        party must do more than take a passing shot at an issue to properly preserve it for appellate
        review.” (cleaned up)).

                                                     2
USCA4 Appeal: 21-4090       Doc: 30         Filed: 04/18/2022      Pg: 3 of 3




        pecuniary gain, pursuant to USSG § 2G2.2(b)(3)(B). Because Hargrove did not challenge

        the enhancement below, we review for plain error. United States v. Barringer, 25 F.4th

        239, 253 (4th Cir. 2022). To establish plain error, Hargrove must demonstrate (1) there

        was an error, (2) the error was plain, and (3) the error affects Hargrove’s substantial rights.

        Id. Even then, we recognize plain error “only to prevent a miscarriage of justice.” Id.

        (internal quotation marks omitted). We conclude that the district court did not err in

        applying the enhancement.

               Last, Hargrove asserts that the district court failed to comply with Fed. R. Crim. P.

        32(e)(2), which requires the probation officer to provide the presentence report (PSR) to

        the defendant “at least 35 days before sentencing unless the defendant waives this

        minimum period.” Hargrove also contends that the district court failed to ensure that he

        had an opportunity to read the final version of the PSR, and to allow him to object to the

        final PSR, as required by Fed. R. Crim. P. 32(i)(1)(A), (C). Because Hargrove similarly

        failed to raise these claims in the district court, we review for plain error. See Barringer,

        25 F.4th at 253. Having reviewed the record, we discern no reversible error.

               Accordingly, we affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                      3